 



EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 18th day
of December 2006 (the “Effective Date”), by and between S1 Corporation, a
Delaware corporation (the “Company”), and Johann Dreyer, an individual (the
“Executive”).
     WHEREAS, the Executive is currently employed as the CEO and President of
the Company;
     WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement to set out the terms and conditions for the employment relationship of
the Executive with the Company from and after the Effective Date; and
     WHEREAS, the board of directors of the Company (the “Board”) has approved
and authorized the Company’s execution, delivery and performance of this
Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
     1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive agrees
to be employed by the Company for the Employment Period set forth in Section 2
hereof and in the position and with the duties set forth in Section 3 hereof.
Terms used herein with initial capitalization not otherwise defined are defined
in Section 20 below.
     2. Term. The initial term of employment under this Agreement shall be for a
three-year period commencing on the Effective Date (the “Initial Term”). The
term of employment shall be automatically renewed for an additional consecutive
12-month period (the “Extended Term”) as of the first and every subsequent
anniversary of the Effective Date, unless and until either party provides
written notice to the other party in accordance with Section 10 hereof not less
than 90 days before such anniversary date that such party is terminating the
term of employment under this Agreement (“Non-Renewal”), which termination shall
be effective as of the end of such Initial Term or Extended Term, as the case
may be, or until such term of employment is otherwise sooner terminated as
hereinafter set forth. Such Initial Term and all such Extended Terms are
collectively referred to herein as the “Employment Period.” A notice of
Non-Renewal given by either party to this Agreement shall not be deemed a
termination of the Executive’s employment for purposes of Section 9 of this
Agreement unless otherwise expressly provided in such notice of Non-Renewal. The
Company’s obligations under Section 9 hereof shall survive the expiration or
termination of the Employment Period.
     3. Position and Duties. The Executive shall serve as the Chief Executive
Officer of the Company during the Employment Period. As the Chief Executive
Officer, the Executive shall render executive, policy and other management
services to the Company of the type customarily performed by persons serving in
such capacity. The Executive shall report to the Board of Directors of the
Company. The Executive shall also perform such other duties with the Company and
with any Subsidiary as the Chief Executive Officer of the Company or the Board
may from time to time reasonably determine and assign to the Executive. The
Executive shall devote the Executive’s reasonable best efforts and substantially
full business time to the performance of the Executive’s duties and the
advancement of the business and affairs of the Company. The Executive agrees
that during the Employment Period he or she will not be entitled to additional
compensation for serving as a member of the board of directors of the Company or
any Subsidiary if he or she is elected to serve thereon.
     4. Place of Performance. In connection with the Executive’s employment by
the Company, the Executive shall be based at the offices of the Company in
Atlanta, Georgia except as otherwise agreed by the Executive and the Company and
except for reasonable travel on Company business.
     5. Compensation and Benefits; Stock Options.

 



--------------------------------------------------------------------------------



 



          (a) Base Salary. During the Employment Period, the Company shall pay
to the Executive an annual base salary (the “Base Salary”) at the rate of
$375,000 per year. The Base Salary shall be reviewed no less frequently than
annually and may be increased at the discretion of the Company. The Base Salary
shall be payable semi-monthly or in such other installments as shall be
consistent with the Company’s payroll procedures.
          (b) Annual Bonus. The Executive will be eligible to receive an on
target annual bonus, payable no later than the end of the first fiscal quarter
of each calendar year during the Employment Period (pro-rated for any period
that is less than 12 months) of up to $225,000 for such calendar year, based on
the attainment of specific Company performance targets as may be agreed upon by
the Executive and the Company annually. The annual bonus will be designed so
that upon meeting specified minimum thresholds, partial attainment of such
targets will result in the payment of a correspondingly reduced bonus amount.
          (c) Benefits. During the Employment Period, the Executive will be
entitled to participate in any retirement, deferred compensation, fringe benefit
or welfare benefit plan of the Company (on the same terms as provided to senior
executive officers of the Company), including any plan providing for employee
stock purchases, pension or retirement income, retirement savings, employee
stock ownership, deferred compensation or medical, prescription, dental,
disability, employee life, group life, accidental death or travel accident
insurance benefits that the Company may adopt for the benefit of executive
employees, in accordance with the terms of such plan. Nothing in this Agreement
shall restrict the right of the Company to change insurance carriers and to
adopt, amend, terminate or modify employee benefit plans and arrangements at any
time and without the consent of the Executive.
          (d) Stock Options. The Company may grant options to purchase the stock
of the Company to the Executive in accordance with the terms of the Company’s
stock option plans.
          (e) Vacation; Holidays. The Executive shall be entitled to all public
holidays observed by the Company and to annual vacation for such number of days
as may be determined by the Company and otherwise in accordance with the
applicable vacation policies for senior executives of the Company, which shall
be taken at a reasonable time or times.
          (f) Withholding Taxes and Other Deductions. To the extent required by
law, the Company shall withhold from any payments due Executive under this
Agreement any applicable federal, state or local taxes and such other deductions
as are prescribed by law or Company policy or are otherwise authorized by the
Executive.
     6. Expenses. The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Company
shall reimburse the Executive for all such expenses promptly upon periodic
presentation by the Executive of an itemized account, including reasonable
substantiation, of such expenses.
     7. Confidentiality, Non-Disclosure and Non-Competition Agreement.
     Concurrently with the execution of this Agreement, the parties are entering
into a Confidentiality, Non-Disclosure and Non-Competition Agreement (the
“Related Agreement”), a copy of which is attached hereto as Exhibit A and
incorporated herein by this reference.
     8. Termination of Employment.
          (a) Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:
     (i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;

 



--------------------------------------------------------------------------------



 



     (ii) By the Company. The Company may terminate the Executive’s employment:
       (A) If the Executive shall have been substantially unable to perform the
Executive’s material duties hereunder by reason of illness, physical or mental
disability or other similar incapacity, which inability shall continue for three
consecutive months (provided, that until such termination, the Executive shall
continue to receive his compensation and benefits hereunder, reduced by any
benefits payable to him or her under any disability insurance policy or plan
applicable to him or her); or
       (B) For Cause;
     (iii) By the Executive. The Executive may terminate his employment for any
reason or for no reason.
          (b) Termination. Any termination of the Executive’s employment by the
Company or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination.
     9. Compensation Upon Termination or Change in Control.
          (a) Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, the Company shall pay to
the Executive’s estate, or as may be directed by the legal representatives of
such estate, the Executive’s Base Salary due through the Date of Termination, a
pro rata portion of the annual bonus that would have been payable for the
calendar year of termination if the Executive’s employment had not terminated
(calculated based upon actual results through the Date of Termination and based
upon budget for the remainder of the period and pro rated for the portion of the
year during which the Executive was employed) and all other unpaid amounts, if
any, to which the Executive is entitled as of the Date of Termination, at the
time such payments are due, and the Company shall have no further obligation to
the Executive under this Agreement.
          (b) Disability. If the Company terminates the Executive’s employment
during the Employment Period because of the Executive’s disability pursuant to
Section 8(a)(ii)(A) hereof, the Company shall pay the Executive the Executive’s
Base Salary due through the Date of Termination, a pro rata portion of the
annual bonus that would have been payable for the calendar year of termination
if the Executive’s employment had not terminated (calculated based upon actual
results through the Date of Termination and based upon budget for the remainder
of the period and pro rated for the portion of the year during which the
Executive was employed) and all other unpaid amounts, if any, to which the
Executive is entitled as of the Date of Termination, at the time such payments
are due, and the Company shall have no further obligations to the Executive
under this Agreement; provided, that payments so made to the Executive with
respect to any period that the Executive is substantially unable to perform the
Executive’s material duties hereunder by reason of illness, physical or mental
illness or other similar incapacity shall be reduced by the sum of the amounts,
if any, payable to the Executive by reason of such disability, at or prior to
the time of any such payment, under any disability insurance policy or benefit
plan and which amounts have not previously been applied to reduce any such
payment.
          (c) Termination by the Company for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Company terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) hereof or the
Executive terminates his employment without Good Reason, the Company shall pay
the Executive the Executive’s Base Salary due through the Date of Termination,
and all other unpaid amounts, if any, to which the Executive is entitled as of
the Date of Termination, at the time such payments are due, and the Company
shall have no further obligations to the Executive under this Agreement. In the
event that

 



--------------------------------------------------------------------------------



 



the Company intends to terminate the Executive for Cause, the Executive shall
have a reasonable opportunity, together with his counsel, to be heard before the
Board of Directors of the Company before such termination.
          (d) Termination by the Company without Cause or by the Executive with
Good Reason. If the Company terminates the Executive’s employment during the
Employment Period other than for Cause, disability or death pursuant to
Section 8(a)(i) or (ii) hereof or the Executive terminates employment hereunder
with Good Reason, the Company shall (i) pay the Executive the Executive’s Base
Salary due through the Date of Termination, a pro rata portion of the annual
bonus that would have been payable for the calendar year of termination if the
Executive’s employment had not terminated (calculated based upon actual results
through the Date of Termination and based upon budget for the remainder of the
period and pro rated for the portion of the year during which the Executive was
employed) and all other unpaid amounts, if any, to which the Executive is
entitled as of the Date of Termination, at the time such payments are due,
(ii) pay, during the 12-month period commencing on the Date of Termination (the
“Severance Period”), to the Executive an aggregate amount equal to Executive’s
Base Salary, payable in equal installments on the Company’s regular salary
payment dates, (iii) pay, during the Severance Period an annual bonus equal to
the average annual bonus paid by the Company to the Executive during the last
36 months of the Executive’s employment preceding the Date of Termination, which
bonus shall be paid at the time that such bonus would have become payable if the
Executive had continued to be employed by the Company during the Severance
Period, (iv) shall continue in effect during the Severance Period the employee
benefits provided to the Executive under Section 5(c) hereof immediately before
the Date of Termination (except to that, to the extent such benefits are
provided pursuant to a qualified plan under Section 401(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company shall provide a
substantially equivalent nonqualified benefit) and (v) shall cause all of the
outstanding options then held by the Executive to purchase stock of the Company
to be: (A) fully vested and exercisable if such termination occurs within two
years after a Change in Control (or before a Change in Control has occurred, but
after the Company has commenced negotiations of a transaction that results in a
Change in Control) or (B) if (A) does not apply, vested and exercisable to the
same extent that such options would have been vested and exercisable if the
Executive had continued to be employed by the Company during the 24 months
immediately following the Date of Termination (the “Vesting Period”), plus
additional pro rata vesting with respect to the period between the last vesting
date under such option during the Vesting Period and the end of the Vesting
Period, in accordance with Schedule A attached to this Agreement (and such
additional vesting, if any, shall be effective as of the Date of Termination);
provided, that no notice of Non-Renewal shall be deemed to be a termination of
the Executive’s employment for such purposes unless otherwise expressly provided
in such notice of Non-Renewal. As a condition precedent to the receipt of the
foregoing payments and benefits, if requested by the Company, the Executive
shall enter into an agreement with the Company confirming the Company’s right to
continued performance by the Executive of the Executive’s obligations under the
Related Agreement during the period following termination of the Executive’s
employment.
          (e) Change in Control. If a Change in Control occurs during the
Employment Period, and the Executive holds one or more outstanding options to
purchase stock of the Company that do not, by the terms of such options, become
fully vested and exercisable as a result of the Change in Control, with respect
to the shares as to which each such option is not vested and exercisable as of
the date of the Change in Control (the “Unvested Shares”), the Company shall
cause each such option to become vested and exercisable as follows: (1) as of
the date of the Change in Control (the “Change Date”), such option shall become
vested and exercisable to the extent of (A) two-thirds of the Unvested Shares
multiplied by (B) a fraction, the numerator of which is the number of full
calendar months between (i) the date on which the most recent incremental
increase in the number of shares as to which such option is vested and
exercisable occurred pursuant to the terms of such option as a result of the
continued employment or service of the Executive (the “Most Recent Vesting
Date”) and (ii) the Change Date, and the denominator of which is the number of
full calendar months between the Most Recent Vesting Date and the date on which
such option would have become fully vested and exercisable as a result of the
Executive’s continued employment by the Company, assuming such employment
continued (the “Remaining Vesting Term”); (2) as of the end of each full
calendar month commencing on or after the date of the Change in Control, so long
as the continuous employment of the Executive by the Company has not ended, such
option shall become vested and exercisable to the extent of two-thirds of the
Unvested Shares divided by the number of full calendar months in the Remaining
Vesting Term and (3) as to the remainder of the Unvested Shares, the terms of
such option as in effect before the Change in Control shall continue to apply.

 



--------------------------------------------------------------------------------



 



          (f) Liquidated Damages. The parties acknowledge and agree that damages
which will result to the Executive for termination by the Company without Cause
or other breach of this Agreement by the Company shall be extremely difficult or
impossible to establish or prove, and agree that the amounts payable to the
Executive under Sections 9(d) hereof (the “Severance Payments”) shall constitute
liquidated damages for any breach of this Agreement by the Company through the
Date of Termination. The Executive agrees that, except for such other payments
and benefits to which the Executive may be entitled as expressly provided by the
terms of this Agreement or any applicable benefit plan, such liquidated damages
shall be in lieu of all other claims that the Executive may make by reason of
termination of his employment or any such breach of this Agreement and that, as
a condition to receiving the Severance Payments, the Executive will execute a
release of claims in a form reasonably satisfactory to the Company.
     10. Notices. All notices, demands, requests, or other communications which
may be or are required to be given, served, or sent by any party to any other
party pursuant to this Agreement shall be in writing and shall be hand
delivered, sent by overnight courier or mailed by first-class, registered or
certified mail, return receipt requested, postage prepaid, or transmitted by
telegram, telecopy or telex, addressed as follows:

  (i)   If to the Company:

S1 Corporation
3500 Lenox Road
Suite 200
Atlanta, GA 30326
Fax: 404/923-6717
Attn: Chief Legal Officer
with a copy (which shall not constitute notice) to:
Stuart G. Stein
Hogan & Hartson, L.L.P.
555 13th Street, N.W.
Washington, D.C. 20004
Fax: 202/637-5910

  (ii)   If to the Executive:         Johann Dreyer        
                                                                    
                                                                    
                                                                    
                                                                     Fax:
                                        

     Each party may designate by notice in writing a new address to which any
notice, demand, request or communication may thereafter be so given, served or
sent. Each notice, demand, request, or communication which shall be hand
delivered, mailed or telecopied in the manner described above, or which shall be
delivered to a telegraph company, shall be deemed sufficiently given, served,
sent, received or delivered for all purposes at such time as it is delivered to
the addressee (with the return receipt, the delivery receipt, or (with respect
to a telecopy or telex) the answerback being deemed conclusive, but not
exclusive, evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation.
     11. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

 



--------------------------------------------------------------------------------



 



     12. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 9, 10, 11, 13, 17 and 20 hereof and this
Section 12 shall survive the termination of employment of the Executive. In
addition, all obligations of the Company to make payments hereunder shall
survive any termination of this Agreement on the terms and conditions set forth
herein.
     13. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or stock of the Company or similar transaction
involving the Company or a successor corporation. The Company shall require any
successor to the Company to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.
     14. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.
     15. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the parties hereto.
Neither the waiver by either of the parties hereto of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any such provisions, rights or privileges hereunder.
     16. Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
     17. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
     18. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein. Without
limiting the foregoing, the parties acknowledge that this Agreement expressly
supersedes and replaces in its entirety that certain Employment Agreement
between S1 Corporation and the Executive and the Company entered into effective
the 12th day of November 2004, as amended.
     19. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
     20. Definitions. The following definitions apply in addition to those set
forth herein:
          “Cause” means (i) the conviction of a felony or a crime involving
moral turpitude (excluding a traffic violation not involving any period of
incarceration) or the willful commission of any other act or omission involving
dishonesty or fraud with respect to, and materially adversely affecting the
business affairs of, the Company or any of its Subsidiaries or any of their
customers or suppliers, (ii) conduct tending to bring the Company or any of its
Subsidiaries into substantial public disgrace or disrepute that causes
substantial and material injury to the business and operations of the Company or
such Subsidiary, (iii) substantial and repeated failure to perform duties of the
office held by the Executive as reasonably directed by the Company (other than
any such failure resulting from the Executive’s incapacity due to injury or
illness), and such failure is not cured within 30 days after the Executive
receives written notice thereof from the Company that specifically identifies
the manner in

 



--------------------------------------------------------------------------------



 



which the Company believes the Executive has not substantially performed his
duties, (iv) gross negligence or willful misconduct with respect to the Company
or any of its Subsidiaries that causes substantial and material injury to the
business and operations of the Company or such Subsidiary or (v) any material
breach of the Related Agreement. For purposes of this provision, no act or
failure to act, on the part of the Executive, shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.
          “Change in Control” means the earliest to occur of the following:
(i) any person (other than a corporation (a “Holding Company”) all of the common
stock of which is owned, immediately after the transaction, by persons who owned
more than 50 percent of the voting shares of the Company immediately before the
transaction) becomes the beneficial owner of 50 percent or more of the total
number of voting shares of the Company; (ii) any person (other than the persons
named as proxies solicited on behalf of the Board) holds revocable or
irrevocable proxies, as to the election or removal of two or more directors of
the Company, for more than 50 percent of the total number of voting shares of
the Company; (iii) any person (other than a Holding Company) has commenced a
tender or exchange offer, or entered into an agreement or received an option, to
acquire beneficial ownership of more than 50 percent of the total number of
voting shares of the Company; (iv) there is a sale or other transfer of all or
substantially all of the assets of the Company other than to a Holding Company
or a corporation controlled by the Company or (v) as the result of, or in
connection with, any cash tender or exchange offer, merger, or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions, the persons who were directors of the Company before
such transaction shall cease to constitute at least a majority of the Board or
any successor corporation. In the event that the Company (or any successor
entity) becomes a subsidiary of a Holding Company, references to the Company in
the preceding sentence shall be deemed to be references to the Holding Company.
Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred under clauses (ii) or (iii) above if within 30 days of such action, the
Board (by a two-thirds affirmative vote of the directors in office before such
action occurred) makes a determination that such action does not and is not
likely to constitute a change in control of the Company. For purposes of this
definition, a “person” includes an individual, corporation, partnership, trust,
association, joint venture, pool, syndicate, unincorporated organization,
joint-stock company, or similar organization or group acting in concert. A
person for these purposes shall be deemed to be a beneficial owner as that term
is used in Rule 13d-3 under the Securities Exchange Act of 1934, as amended.
          “Date of Termination” means (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death; (ii) if
the Executive’s employment is terminated because of the Executive’s disability
pursuant to Section 8(a)(ii)(A) hereof, 30 days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such 30-day period; (iii) if the
Executive’s employment is terminated by the Company for Cause pursuant to
Section 8(a)(ii)(B) hereof or by the Executive pursuant to Section 8(a)(iii)
hereof, the date specified in the Notice of Termination; or (iv) if the
Executive’s employment is terminated during the Employment Period other than
pursuant to Section 8(a), the date on which Notice of Termination is given.
          “Good Reason” means (i) the Company’s failure to perform or observe
any of the material terms or provisions of this Agreement, and the continued
failure of the Company to cure such default within 30 days after written demand
for performance has been given to the Company by the Executive, which demand
shall describe specifically the nature of such alleged failure to perform or
observe such material terms or provisions; (ii) a material reduction in the
scope of the Executive’s duties (including, without limitation, any merger,
consolidation, reorganization, sale of stock or assets or other transaction that
results in the Executive reporting to anyone in a position having less authority
than the person to whom the Executive reported immediately before such
transaction, or any failure of the parent corporation of any controlled group of
corporations that includes the Company, if the Company is not such parent
corporation, to offer to the Executive a position with such parent corporation
involving the same or substantially equivalent duties as the Executive’s
position with the Company under this Agreement) without his written consent;
(iii) any requirement by the Company without the written consent of the
Executive that the Executive relocate to a place more than 50 miles from
Atlanta, Georgia to

 



--------------------------------------------------------------------------------



 



perform his duties hereunder; or (iv) the failure of the Company to obtain the
assumption of the Company’s obligations under this Agreement by a successor as
contemplated by Section 13 of this Agreement.
          “Subsidiary” means any corporation of which the Company owns
securities having a majority of the ordinary voting power in electing the board
of directors directly or through one or more subsidiaries and any partnership,
limited liability company or other entity in which the Company or any subsidiary
owns a controlling interest.
     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf, as of the Effective Date.

            S1 CORPORATION
      By:   /s/ Sandy Fountain         VP Human Resources                THE
EXECUTIVE:
      /s/ Johann Dreyer                  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIDENTIALITY, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT
     In consideration of and as a condition of my employment by S1 Corporation,
a Delaware corporation (the “Company”, which term shall also include any
subsidiaries and divisions of S1 Corporation), I hereby agree with the Company
as follows:
     1. Nondisclosure and Use of Proprietary Information.
     (a) I will not at any time, whether during or after the termination of my
employment, reveal to any person or entity any of the trade secrets or
proprietary or confidential information of the Company, or of any third party
which the Company is under an obligation to keep confidential, including, but
not limited to, information respecting inventions, products, product plans,
designs, formulae, drawings, sketches, marketing and other plans, methods,
know-how, techniques, technology, systems, characters, processes, strategies,
works of authorship, customer lists, user lists, vendor lists, content provider
lists, supplier lists, pricing information, projects, notes, memoranda, reports,
lists, records, specifications, computer programs (including object code and
source code), computer software and data base technologies, systems, structures
and architectures (and related processes, algorithms, compositions,
improvements, methods, concepts, ideas, designs and information), data,
documentation, budgets, plans, projections, forecasts, financial information and
proposals in whatever form, tangible or intangible or other materials of any
nature relating to any matter within the scope of the business of the Company or
concerning any of the dealings or affairs of the Company (collectively,
“Proprietary Information”)), except as may be required in the course of
performing my duties as an employee of the Company, and I shall keep secret all
matters entrusted to me and shall not use or attempt to use any such information
in any manner except as may be required in the course of performing my duties as
an employee of the Company.
     (b) As used herein, the term “Intellectual Property Rights” shall mean all
industrial and intellectual property rights, including, without limitation,
patents, patent applications, patent rights, trademarks, trademark applications,
trade names, service marks, service mark applications, copyrights, copyright
applications or registrations, trade secrets, and trade dress.
     (c) The restrictions in Section 1(a) above shall not apply to:
(i) information that at the time of disclosure is in the public domain through
no fault of mine; (ii) information received from a third party outside of the
Company that was disclosed without a breach of any confidentiality obligation;
(iii) information approved for release by written authorization of the Company;
or (iv) information that may be required by law or an order of any court, agency
or proceeding to be disclosed.
     (d) During my employment I shall not take, use or permit to be used any
Proprietary Information otherwise than for the benefit of the Company. I shall
not, after the termination of my employment, use or permit to be used any
Proprietary Information, it being agreed that all Proprietary Information shall
be and remain the sole and exclusive property of the Company and that
immediately upon the termination of my employment, I shall deliver all copies of
Proprietary Information to the Company at its main office.
     (e) While I am employed at the Company, I will not disclose to the Company,
use, or induce the Company to use, any confidential, proprietary or trade secret
information of others.
     (f) I will not enter into any agreement that conflicts with the terms of
this Agreement.
     2. Assignment of Developments.
     (a) If at any time or times during my employment by the Company I shall
(either alone or with others) make, conceive, invent, discover or reduce to
practice or author any Proprietary Information whatsoever or otherwise obtain
any interest therein (whether or not patentable or registrable under copyright
or similar statutes or subject to analogous protection) (herein called
“Developments”) that (i) relates to the business of the Company or any customer
of or supplier to the Company or any of the products or services being
developed,

 



--------------------------------------------------------------------------------



 



manufactured, sold or provided by the Company or which may be used in relation
therewith, (ii) results from tasks assigned me by the Company or (iii) results
from the use of premises or personal property (whether tangible or intangible)
owned, leased or contracted for by the Company, such Developments and the
benefits thereof shall immediately become the sole and absolute property of the
Company and its assigns, and I shall promptly disclose to the Company (or any
persons designated by it) each such Development and hereby assign any rights,
including Intellectual Property Rights, I may have or acquire in the
Developments and benefits and/or rights resulting therefrom to the Company and
its assigns without further compensation and shall communicate, without cost or
delay, and without publishing the same, all available information relating
thereto (with all necessary plans and models) to the Company.
     (b) I will, during my employment and at any time thereafter, at the request
and cost of the Company, sign, execute, make and do all such deeds, documents,
acts and things as the Company and its duly authorized agents may reasonably
require:

  (i)   to apply for, obtain and vest in the name of the Company alone (unless
the Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world for any Developments that I make,
conceive, invent, discover, reduce to practice or author during the term of my
employment by the Company, and when so obtained or vested to renew and restore
the same;     (ii)   to defend any actions or opposition proceedings in respect
of such applications and any opposition proceedings or petitions or applications
for revocation of such letters patent, copyright or other analogous protection;
and     (iii)   to bring any action to enforce any rights in any Developments.

     (c) In the event the Company is unable, after reasonable effort, to secure
my signature on any patent application, copyright application or other analogous
document or instrument relating to a Development described in Section 2(b)
above, whether because of my physical or mental incapacity or for any other
reason whatsoever, I hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents as my agent and attorney-in-fact, to act
for and in my behalf and stead to execute and file any such application or other
document or instrument and to do all other lawfully permitted acts to further
the prosecution and issuance of any such letters patent, copyright and other
analogous protection thereon with the same legal force and effect as if executed
by me.
     3. Non-Solicitation.
     (a) While I am employed at the Company and for a period of 24 months after
termination of my employment for any reason (whether voluntary or involuntary),
I will not, directly or indirectly, solicit, recruit or hire any employee of the
Company to work for a third party other than the Company or otherwise solicit,
entice or induce any employee to materially breach any agreement between such
employee and the Company of which I have knowledge.
     (b) While I am employed by the Company and for a period of 24 months after
termination of my employment for any reason (whether voluntary or involuntary)
other than because of non-renewal of my employment agreement by the Company, I
will not, directly or indirectly, solicit, entice or induce any Customer (as
defined below) of the Company to (i) become a Customer of any other person or
entity engaged in any material respect in any business activity that competes
with any material business activity conducted by the Company at any time during
the period of my employment with the Company, or any business activity planned
by the Company at any time during the period of my employment with the Company
that the Company reasonably believes will be a material business activity in the
future (other than such a planned activity that has been abandoned by the
Company) or (ii) cease doing business with the Company, and I will not assist
any person or entity in taking any action described in the foregoing clauses
(i) and (ii). For purposes of this paragraph (c), a “Customer” of the Company
means any person, corporation, partnership, trust, division, business unit,
department or agency which, at the time of determination or within one year
prior thereto, shall be or shall have been a material customer, distributor or
agent

 



--------------------------------------------------------------------------------



 



of the Company or shall be or shall have been contacted by the Company for the
purpose of soliciting it to become a material customer, distributor or agent of
the Company.
     4. Representations and Warranties.
     I hereby represent and warrant to the Company as follows:
     (a) I have returned all property and confidential, proprietary or trade
secret information belonging to all prior employers and clients, if any, to the
extent that such property and confidential, proprietary or trade secret
information was required to be returned, and in any event, have not exposed or
brought to the Company any such information, and no such information has been or
will be used in connection with rendering any of the services hereunder.
     (b) The performance of the terms of this Agreement will not breach or
conflict with any agreement to which I am a party.
     (c) Except as I have disclosed in writing to the Company, I am not bound by
the terms of any agreement with any previous employer or other party to refrain
from using or disclosing any trade secret or confidential or proprietary
information in the course of my employment with the Company or to refrain from
competing, directly or indirectly, with the business or such employer or any
other party.
     5. Equitable Relief.
     I agree that any breach of this Agreement by me will cause irreparable
damage to the Company and that in the event of such breach the Company shall
have, in addition to any and all remedies at law, the right to an injunction,
specific performance or other equitable relief to prevent the violation of my
obligations hereunder. Nothing herein contained shall be construed as
prohibiting the Company from pursuing any other remedy available for such breach
or threatened breach. The prevailing party in any litigation arising under this
Agreement shall be entitled to recover his or its attorneys’ fees and expenses
in addition to all other available remedies.
     6. No Right to Continued Employment.
     I understand that this Agreement does not create an obligation on the
Company or any other person or entity to continue my employment or to exploit
any Developments.
     7. Waivers.
     Any waiver by the Company of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.
     8. Acknowledgment; Severability.
     I hereby acknowledge that the type and periods of restriction imposed in
the provisions of this Agreement are fair and reasonable and are reasonably
required for the protection of the Company’s proprietary information and the
goodwill associated with the business of the Company. I hereby further
acknowledge that the provisions of this Agreement shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated to be invalid or unenforceable,
such provision shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made. In addition, if any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be the extent compatible with the applicable law, as it shall then appear.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the

 



--------------------------------------------------------------------------------



 



remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     9. Survival of Obligations.
     My obligations under this Agreement shall survive the termination of my
employment regardless of the manner of such termination and shall be binding
upon my heirs, executors, administrators and legal representatives.
     10. Assignment.
     The Company shall have the right to assign this Agreement to its successors
and assigns, and all covenants and agreements hereunder shall inure to the
benefit of and be enforceable by said successors or assigns.
     11. Governing Law.
     This Agreement will be governed by and construed in accordance with the
laws of the State of Georgia applicable to contracts made and to be performed
wholly therein (without regard to principles of conflicts of laws).
     IN WITNESS WHEREOF, the undersigned has executed this Confidentiality,
Non-Disclosure and Non-Solicitation Agreement as of the 18 day of December,
2006.

              /s/ Johann Dreyer
 
       
 
  Name:    
 
       
 
             
 
                  Address

Agreed to and Accepted:
S1 CORPORATION
By: /s/ Sandy Fountain

 